Van Wyck, J.
This action was brought by plaintiff, as. administrator, to recover damages sustained by the next of kin of James Keenan, who was killed by being run over by one of defendant’s electric cars. The verdict for plaintiff was. $5,000, and from the judgment entered thereupon and the order denying motion for new trial on the minutes, this-appeal is taken.
There is evidence which the jury was justified in believing,, and from which it can be fairly inferred, that about four-o’clock p. m. on May 12, 1893, James Keenan, a boy under-six years of age, living on the northeast corner of Eighteenth, street .and Third avenue, received permission from his mother to go down by the door of the house he lived in; that he, child like, crossed over to the west side of Third avenue to a candy store, between Eighteenth and Nineteenth streets that, after getting his candy, when he stepped from the sidewalk, about sixty-five feet from Nineteenth street, to recross-the avenue, the car had not quite reached the corner of Nineteenth street; that from that time to the time of the collision there was nothing to obstruct the motorman’s view of the boy; that the car was running at the rate of eight miles per hour ; that, as the boy reached a point between the west- and east tracks, which are only five feet apart, he started to run, at which instant the car, continuing at the same speed, had reached a point at least fifteen feet distant from the boy that the motorman was not looking ahead or paying any attention to his duties, but had his head hanging over the dashboard and did not see this child thus approaching, his. track, but continued his speed until his car knocked the boy down and ran over him as he was nearly over the east rail of *603his track, dragging him thereafter some thirty feet; -that the motorman did not realize the presence or existence of the hoy till some one, when the car was about eight or nine feet from the child, halloed; that the motorman then- looked up and saw the boy against the dashboard of the car, and halloed also, but did not put on his brake until the boy “ was away in underneath the car ” which was dragging him along; and that a car going at the rate of eight miles an hour can be stopped in about seven or eight feet.
It was properly left to the jury to say if this child under the age of six years lost his life through the negligence of the motorman, taking into consideration upon that question whether he, in the exercise of ordinary care, should have sooner seen such child so approaching his track in the front, and have apprehended and avoided the threatened danger to the young one; whether, if he had seen him sooner, what might have been proper care in his conduct toward an adult was such toward a child either non sui juris or of limited experience and capacity to judge of the dangers surrounding him; whether the motorman would have been justified, according to the duty imposed by care, in assuming that the conduct of such child, in so approaching his track, would be the same as that of an adult in the same position; and whether reasonable care would dictate a different exercise of judgment in the one case and in the other.
Whether the child was sui juris, and, if so, whether he was negligent, were properly submitted in an unexceptionable charge, and the same can be said with regard to the negligence of the parent. The rule of damage was correctly explained, and we see no reason to disturb the .verdict on any of the questions passed upon by the jury.
The judgment and order must be affirmed, with costs.
Osborne, J., concurs.
Judgment and order affirmed, with costs.